DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/03/2022 has been entered.
Response to Arguments
Examiner withdraws the rejections under 35 U.S.C. 112(a) and (b) in view of the Remarks on pages 7–10.
On pages 11–12 of the Remarks, Applicant contends Ikai’s teaching that the primary transform is often DCT-2 does not teach the feature originally claimed in claim 17 and now added to the independent claims.  Examiner disagrees.  It appears Applicant believes the claim recites that “only when” the primary transform is DCT-2, a secondary transform is performed.  Instead, under a broadest reasonable interpretation, all that is required is that the primary transform be DCT-2, but the claim does not require the secondary transform be tied to that condition.  In other words, the primary transform can be DCT-2 whether or not the secondary transform is performed.  And, because the primary transform is almost always DCT-2 in the art, and in certain earlier versions of the video compression standard there was only DCT-2 supported (unless an alternative transform was explicitly indicated), a claim reciting a requirement that DCT-2 be the primary transform is the most obvious condition in the entire prior art.  Indeed, absent an explicit indication to the contrary, merely disclosing in a prior art reference a transform immediate invokes in the minds to those skilled in the art DCT-2.  Because the most prevalent transform is DCT-2, it is obvious to recite a condition in which it is true that DCT-2 is used as the primary transform.  Supportive evidence includes ¶ 0390 of Tao (US 2014/0327759 A1), which explains DCT-II is the most common transform, and ¶ 0004 of Lee (US 2013/0101048 A1), which explains DCT-II “is a popular compression structure and accepted as the best suboptimal transformation….”  Furthermore, Stipanovich (US 2009/0196185 A1), paragraph [0072] explains, “DCT-II is probably the most commonly used form, and is often simply referred to as ‘the DCT.’”  Chen (US 6,658,161 B1) teaches, “DCT-II is the most popular.”  Because Applicant’s claim recites the most popular condition, Applicant’s condition is obvious, and thus not inventive.
Claim Objections
Claims 1, 9, and 16 require minor grammatical clean up.  Instead of reciting “determined to DCT-2” it should read “determined to be DCT-2.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–7, 9, 11–14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai (US 2020/0213626 A1).
Regarding claim 1, Ikai teaches or suggests a method of decoding an image, the method comprising: performing dequantization on a current block to obtain first transform coefficients of the current block (Ikai, ¶ 0139:  teaches inverse quantization performed at a decoder; see also Fig. 2:  illustrating the functional blocks of a decoder; Examiner notes Ikai teaches the corresponding (opposite) encoder operations; see e.g. Ikai, ¶ 0284); performing a secondary inverse transform on the first transform coefficient of the current block to obtain second transform coefficients of the current block (Ikai, ¶ 0139:  teaches inverse transform; Ikai, ¶ 0011:  teaches first and second transforms; see also Ikai, ¶ 0237:  describing the first and second transforms as “core” and “secondary”; see e.g. Ikai, ¶ 0284:  teaching the correct order of operations for the encoder and decoder); performing a primary inverse transform on the second transform coefficient of the current block to obtain a residual block of the current block (Ikai, ¶¶ 0114–0116:  explains the transform unit includes a quantized predictive residual, which means the encoder subtracts a prediction from the original image to obtain a residual and then the residual is transformed and quantized; The decoder works in the opposite direction, first inverse quantizing and inverse transforming to obtain the residual to be added back to the prediction; see also Fig. 2:  illustrating the functional blocks of a decoder; see e.g. Ikai, ¶ 0284:  teaching the correct order of operations for the encoder and decoder); and adding the residual block of the current block and a prediction block of the current block to obtain a reconstructed block of the current block (see description, supra, regarding residuals and prediction; see also e.g. Ikai, ¶ 0135), and wherein the secondary inverse transform is performed only when the current block is in an intra prediction mode (Ikai, ¶ 0213:  teaches “The Secondary Transform is a transform selected in the intra-prediction mode.”; see also, Ikai, ¶ 0477), wherein the secondary inverse transform is performed only on some of the first transform coefficients (Ikai, ¶ 0506:  “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU;”), and wherein the secondary inverse transform is performed when a transform matrix for the primary inverse transform is determined to DCT-2 (Examiner notes the typographical error:  the claim should read “determined to be DCT-2”; Ikai, ¶ 0222:  teaches the core (primary) transform can be DCT-2; see also Ikai, ¶ 0256).
Regarding claim 3, Ikai teaches or suggests the method of claim 1, wherein the secondary inverse transform is performed using a low frequency inverse transform (Ikai, ¶ 0506:  “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU;”).
Regarding claim 4, Ikai teaches or suggests the method of claim 1, wherein the secondary inverse transform uses a transform matrix determined according to the intra prediction mode of the current block (Ikai, ¶ 0315 and Fig. 54A:  teaches the secondary transform is determined by the intra-prediction mode; Examiner notes selecting a transform is selecting a transform matrix (kernel in previous version of the claim)).
Regarding claim 5, Ikai teaches or suggests the method of claim 1, wherein the secondary inverse transform uses a transform matrix determined according to transform method selection information obtained from a bit stream (Ikai, ¶¶ 0315 and 0345:  teach the sec_idx syntax element in the bitstream is the secondary transform index, which selects the secondary transform; Examiner notes selecting a transform is selecting a transform matrix (kernel in previous version of the claim)).
Regarding claim 6, Ikai teaches or suggests the method of claim 1, wherein whether to perform the secondary inverse transform is determined on the basis of a size of the current block (Ikai, Abstract:  teaches a secondary transform can be omitted in accordance with a size of the current block; see also Ikai, ¶¶ 0372 and 0374).
Regarding claim 7, Ikai teaches or suggests the method of claim 1, wherein the secondary inverse transform is performed after rearranging the first transform coefficients of the current block from a 2D block format to a 1D list format (Ikai, ¶¶ 0297–0298:  teach the 4x4 sub-block is transformed using a Secondary Transform wherein the secondary transform is performed on a one-dimensional vector, i.e. the 4x4 2D matrix is converted to a 16x1 vector for the secondary transform).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 4, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists essentially the same elements as claim 6, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 7, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 1, but is drawn to a CRM containing data objects having a functional relationship with the decoder.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai and Chen (US 2021/0120269 A1).
Regarding claim 8, the combination of Ikai and Chen teaches or suggests the method of claim 1, wherein the secondary inverse transform is performed in an application range determined on the basis of a smaller value of a width or a height of the current block (Chen, ¶ 0020:  teaches that if either the width or the height is the smaller size of 4, then the 4x4 NSST is used rather than the 8x8).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Ikai, with those of Chen, because both references are drawn to the same field of endeavor (Secondary Transforms according to e.g. size), and because, as Chen explains a 4x8 or 8x4 block partition could not make use of a 8x8 transform kernel because it is too large along one dimension.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Ikai and Chen used in this Office Action unless otherwise noted.
Claim 15 lists essentially the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Regarding claim 18, the combination of Ikai and Chen teaches or suggests the method of claim 1, wherein a number of first transform coefficients on which the secondary inverse transform is performed is determined based on the size of the current block (Chen, ¶ 0020:  teaches the size of the block informs the size of the secondary transform; large blocks are more likely to have the 8x8 secondary transform applied, although 4x4 might also be best even for large block sizes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Intra Prediction Residual,” 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), March 2012.
Tao (US 2014/0327759 A1), which explains DCT-II is the most common transform (¶ 0390). 
Lee (US 2013/0101048 A1), which explains DCT-II “is a popular compression structure and accepted as the best suboptimal transformation….” (¶ 0004)
Stipanovich (US 2009/0196185 A1), paragraph [0072], explains, “DCT-II is probably the most commonly used form, and is often simply referred to as ‘the DCT.’”  
Chen (US 6,658,161 B1) teaches, “DCT-II is the most popular.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481